Case 2:19-cv-02523-JAR-ADM Document 51-1 Filed 05/07/21 Page 1 of 2




                         Exhibit A
        Case 2:19-cv-02523-JAR-ADM Document 51-1 Filed 05/07/21 Page 2 of 2



       Exhibit A - Settlement Allocation
Name                                 Amount
Alexandra Foreman          $           36.52
Carla Florer               $              -
Dawn Osburn                $              -
James Ballard              $          541.61
Jennifer Abel              $             9.20
Jennifer Riccius           $           25.54
Jessica Hamilton           $           16.63
John Armstrong             $             8.27
John Queen                 $             0.39
Kristie Yonally            $           53.90
Mildred Jones              $           12.51
Natasha Murray             $           19.62
Rhonda Trotter             $             4.84
Sarah Hanson               $              -
Sheila Bean                $          159.17
Sheila Stafford            $           10.75
Teresa Wisneski            $           92.80
Tracy Webb                 $        1,204.93
Virginia Viel              $              -
Wenona Jones               $           30.43
Whitney Livingston         $          364.16
                     Total $        2,591.25
